DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black (WO 2012/042445 A1, hereinafter referred to as “Black 445’ ”) in view of Houle (US 2008/0255498 A1).
Regarding claim 1, Black 445’ teaches a handheld oral care appliance, comprising: a nozzle portion having a nozzle exit assembly (16, ¶ [009]); and a handle portion comprising: a fluid flow pump assembly comprising first and second compound gears (28, 36) and a linear rack member (62); a source of liquid (50, ¶ [0012]); a source  (¶ [001], ¶ [003], ¶ [008]- ¶ [0015], Black 445’ in ¶ [001] teaches that the invention relates generally to apparatus for cleaning teeth using a combination of bursts of air and bursts of fluid to produce a desired air/fluid mix, in ¶ [003] recites: “each revolution of the motor produces a burst of air and a burst of liquid which then are mixed together to form a stream of high speed droplets for cleaning teeth”, in ¶ [009] recites: “At a distal end 14 of air cylinder 12 is a nozzle 16 through which a mix of water or other liquid bursts and fluid typically air, exit, in the form of a stream of high velocity liquid droplets”, in ¶ [0014] recites: “…with no gear contact holding the rack in position, spring 66 operates to move the rack quickly forwardly, moving the sealed end of the rack forwardly in the air cylinder, forcing a bursts of air into the mixing chamber, along with liquid (water) burst, produced by action of the pump, driven by the shaft of the second compound gear. Typically, there is one shot of air per revolution of the motor shaft, every 400-900 milliseconds (or faster) further; there is approximately .15 mm of fluid provided to the mixing chamber per revolution of the motor shaft”, ¶ [0015] recites: “The successive bursts of air and liquid are brought together in the mixing chamber 58, with proper, consistent timing, from which the resulting mixture exits through nozzle 16, directed toward the teeth of the user for cleaning thereof”), and wherein an operation of the fluid flow pump assembly and the sources of liquid and gas is controlled to produce the discrete gas-injected fluid bursts/droplets in the jet pattern effective against biofilm on teeth (¶ [001], ¶ [003], ¶ [008]- ¶ [009], ¶ [0012], ¶ [0014]- ¶ [0016], claim 1) that have a volume in a range of 0.05-0.5 ml per orifice of the nozzle exit assembly (claim 7, i.e. 0.15ml), and a repetition rate within a range of 2Hz to 20Hz (claim 7, i.e. 400ms = 2.5 Hz).    
Black 445’ is silent about the jet pattern of gas-injected fluid being of fluid slugs, wherein a microcontroller/the control elements is programmed to control the operation of the fluid flow pump assembly and the liquid and gas sources to produce (gas-injected) fluid slugs effective against biofilm on teeth in the jet pattern that have a diameter in a range of 0.1-2 mm.
Regarding claim 1, Houle teaches a handheld oral care appliance (100, since the specification does not provide any specific definition for the term “handheld”, according to the broadest reasonable interpretation, the oral care appliance 100 is considered to be handheld since the oral care appliance 100 can be/capable of being held with/in hands), comprising: a nozzle portion having a nozzle exit assembly (i.e. 89/76); and a mixes the contents of the cartridge 120, and/or the contents of the fluid intake conduit 117, and/or the contents of the reservoir 107 in any combination”, ¶ [0364] recites: “The fluid flow is optionally delivered at a specific frequency when the cleaning system delivers slugs of fluid of a specific slug volume and a slug delay between each slug. The slugs have a slug diameter from about 0.005 in (0.125 mm) to about 0.16 in (4 mm) for example about 0.06 in (1.5 mm). The slugs have a slug volume from about 0.05 ml to about 2 ml, for example about 0.1 ml, or about 0.25 ml, or about 0.5 ml, or about 0.75 ml, or about 1 ml. The slug delay is from about 0.01 sec to about 60 sec, for example about 0.1 sec, or about 0.2 sec, or about 0.5 sec, or about 1 sec, or about 15 sec, or about 30 sec, or about 60 sec”, As such, since the gas (from i.e. 120) can be injected/mixed with the liquid (from i.e. 107), therefore, the fluid delivered in the form of slugs (slugs of fluid) can be gas-injected), and wherein the microcontroller control unit is programmed to control an operation of the fluid flow pump assembly and the liquid and gas sources to produce (gas-injected) fluid slugs effective against biofilm on teeth in the jet pattern that have a volume in a range of 0.05-0.5 ml per orifice of the nozzle exit assembly, a diameter in a range of 0.1-2 mm and a repetition rate within a range of 2Hz to 20Hz (¶ [0159]- ¶ [0160], ¶ [0363]- ¶ [0364], also see (for further clarification) ¶ [0341], ¶ [0342], ¶ [0348], ¶ [0353], ¶ [0356], for instance ¶ [0341] recites: “The control system 147 is configured to control the amount of fluid flow from the applicator 145, such as by activating and/or deactivating the fluid source 140 and/or pump 141 and/or controlling the position of the valves. The control system 147 is optionally configured to control the mixing device, for example by increasing the fluid flow to the mixing device and/or by reducing the mixing rate of the mixing device. The control system 147 controls the ratio of any inbound fluids to the SDS 101D that are present in any outbound fluids from the SDS 101D, for example through control of the mixing device and/or the first valve 142, second valve 143 or applicator valve (not shown)”, ¶ [0342] recites: “In certain embodiments the control system 147 has a controller, such as a microprocessor. The control system 147 is in data communication with the fluid control and/or the light control, and/or the other controls. In certain embodiments the data communication between the control system and any controls is bi-directional. In certain embodiments the control system 147 has a pre-programmed controller”, ¶ [0353] recites: “The fluids from the first, second and third fluid sources 160A to 160C are optionally mixed in any combination at the pump 173, and/or the applicator 132, and or the flow channel, and/or the venturi 172, and/or the treatment site 157. All of the above are subject to control system 180”, ¶ [0356] recites: “In the schematic FIGS. 28-33, the solid lines are flow paths or flow channels, such as lumen. In certain embodiments the flow channels act as mixing devices, for example where two flows merge. The phantom lines are data communication paths or channels, such as wires, wireless communication pathways, processor channels, pneumatic conduits, hydraulic conduits, mechanical linkages, or combinations thereof and communication is optionally bi-directional along these The pumps, and/or valves, and/or applicators are configured to be manually or automatically controllable. The fluid delivery systems and/or cleaning systems are configured to deliver any combination of fluids available from the fluid sources in any ratio”, ¶ [0363] recites: “For example, the cleaning system optionally displays the temperature of the fluids, and/or the pressure of the cartridge, and/or the fluid flow rate, and/or the fluid flow frequency”, ¶ [0364] recites: “The fluid flow is optionally delivered at a specific frequency when the cleaning system delivers slugs of fluid of a specific slug volume and a slug delay between each slug. The slugs have a slug diameter from about 0.005 in (0.125 mm) to about 0.16 in (4 mm) for example about 0.06 in (1.5 mm). The slugs have a slug volume from about 0.05 ml to about 2 ml, for example about 0.1 ml, or about 0.25 ml, or about 0.5 ml, or about 0.75 ml, or about 1 ml. The slug delay is from about 0.01 sec to about 60 sec, for example about 0.1 sec, or about 0.2 sec, or about 0.5 sec, or about 1 sec, or about 15 sec, or about 30 sec, or about 60 sec”, note that upon modification of Black 445’ invention with the flow dynamic of Houle (slug of fluid) and such that control system includes a programmable microcontroller as taught by Houle, the operation of the fluid pump assembly, the liquid and gas sources can be controlled to produce discrete gas-injected 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Black 445’ invention/control unit with a microcontroller programmed to control the pump assembly and liquid and gas sources such that jet pattern of gas-injected fluid slugs that have a diameter in a range of 0.1-2 mm are produced as taught by Houle in order to provide for a stronger and a more enhanced flow of fluid to the user’s teeth and therefore provide a better and a more efficient cleaning of the user’s teeth.  

Regarding claim 2, Black 445’ as modified by Houle teaches wherein the gas-injected fluid slugs formed by mixing bursts of liquid and gas from the sources of liquid and gas in the fluid pump assembly comprise a gas-to-liquid mixture that ranges from 40-95% by volume, gas to liquid (Houle: ¶ [0170], ¶ [0226]- ¶ [0228], also see (for further clarification) ¶ [0341], ¶ [0356] which teaches that any combination of fluid available from the fluid sources can be delivered in any ratio. Note that upon modification of Black 445’ with the features of Houle, the gas-injected fluid slugs can be formed by mixing bursts of liquid and gas from the sources of liquid and gas in the fluid pump assembly (see above for further details).  

Regarding claim 4, Black 445’ as modified by Houle teaches wherein the nozzle exit assembly includes more than one orifice (Houle: ¶ [0303]- ¶ [0304], ¶ [0421], ¶ [0433]- ¶ [0435], ¶ [0438]).  
a combination of bursts of air and bursts of fluid to produce a desired air/fluid mix, in ¶ [003] recites: “each revolution of the motor produces a burst of air and a burst of liquid which then are mixed together to form a stream of high speed droplets for cleaning teeth”, in ¶ [009] recites: “At a distal end 14 of air cylinder 12 is a nozzle 16 through which a mix of water or other liquid bursts and fluid typically air, exit, in the form of a stream of high velocity liquid droplets”, in ¶ [0014] recites: “…with no gear contact holding the rack in position, spring 66 operates to move the rack quickly forwardly, moving the sealed end of the rack forwardly in the air cylinder, forcing a bursts of air into the mixing chamber, along with liquid (water) burst, produced by action of the pump, driven by the shaft of the second compound gear. Typically, there is one shot of air per revolution of the motor shaft, every 400-900 milliseconds (or faster) further; there is approximately .15 mm of fluid provided to the mixing chamber per revolution of the motor shaft”, ¶ [0015] recites: “The successive bursts of air and liquid are brought together in the mixing chamber 58, with proper, consistent timing, from which the resulting mixture exits through nozzle 16, directed toward the teeth of the user for cleaning thereof”, also see claim 1). 
Black 445’ is silent about the control elements being/comprising a microcontroller and the jet pattern of gas-injected fluid being of fluid slugs that have a diameter in a range of 0.1-2 mm.
Regarding claim 5, Houle teaches an oral care method comprising: providing a handheld oral care appliance (100, since the specification does not provide any specific definition for the term “handheld”, according to the broadest reasonable interpretation, the oral care appliance 100 is considered to be handheld since the oral care appliance 100 can be/capable of being held with/in hands), having a nozzle portion with a nozzle exit assembly (i.e. 89/76), a handle portion with a fluid flow pump assembly (Figs. 28-33, ¶ [0298], ¶ [0313]- ¶ [0314], ¶ [0336]- ¶ [0337], since the specification does not provide any specific definition for the term “handle”, according to the broadest reasonable interpretation, the SDS 101 with 107 and 109 shown in Fig. 20 is considered to be a handle portion since it is a part/portion that can be held by the hand(s)), and a microcontroller (i.e. within 147, Fig. 28, ¶ [0287], ¶ [0313], ¶ [0342], for clarification mixes the contents of the cartridge 120, and/or the contents of the fluid intake conduit 117, and/or the contents of the reservoir 107 in any combination”, ¶ [0364] recites: “The fluid flow is optionally delivered at a specific frequency when the cleaning system delivers slugs of fluid of a specific slug volume and a slug delay between each slug. The slugs have a slug diameter from about 0.005 in (0.125 mm) to about 0.16 in (4 mm) for example about 0.06 in (1.5 mm). The slugs have a slug volume from about 0.05 ml to about 2 ml, for example about 0.1 ml, or about 0.25 ml, or about 0.5 ml, or about 0.75 ml, or about 1 ml. The slug delay is from about 0.01 sec to about 60 sec, for example about 0.1 sec, or about 0.2 sec, or about 0.5 sec, or about 1 sec, or about 15 sec, or about 30 sec, or about 60 sec”, As such, since the gas (from i.e. 120) can be injected/mixed with the liquid (from i.e. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Black 445’ invention/control unit with a microcontroller programmed to control the pump assembly and liquid and gas sources such that jet pattern of gas-injected fluid slugs that have a diameter in a range of 0.1-2 mm are produced as taught by Houle in order to provide for a stronger and a more enhanced flow of fluid to the user’s teeth and therefore provide a better and a more efficient cleaning of the user’s teeth.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black 445’ in view of Houle as applied to claim 1 above, and further in view of Black et al. (WO 2011/077291 A1, hereinafter referred to as “Black 291’ ”).
Black 445’ as modified by Houle is silent about wherein the orifice of nozzle exit assembly comprises a fan angle that ranges from 0-10°.  
Regarding claim 3, Black 291’ teaches an oral care appliance (10), wherein the orifice of nozzle exit assembly (at 31) comprises a fan angle that ranges from 0-10° (Figs. 2 and 5, ¶ [0012], ¶ [0015]).  
.  


Response to Arguments
Applicant's arguments filed on 11/25/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding claim 1, and that Houle fails to teach “wherein a microcontroller is programmed to control an operation of the fluid flow pump assembly to produce individual gas-injected fluid slugs effective against biofilm on teeth in the jet pattern that have a diameter in a range of 0.1-2 mm”, that while Houle describes “slugs of fluid” Houle critically fails to teach “gas-injected fluid slugs”, that in paragraph [0025] of the present application as published, gas is forcefully introduced into a mixing chamber where the gas mixes with liquid present therein, the resulting liquid/gas mixture is then forced out of a nozzle, and that the present application is directed to the use of “discrete i.e. separate, bursts of fluid, as opposed to a continuous or pulsed jet of fluid, the Examiner would like to mention the followings. Claim 1, as shown above, is rejected under 35 U.S.C. § 103 as being unpatentable over Black 445’ in view of Houle. With respect to applicant’s arguments regarding the gas being forcefully introduced into a mixing chamber where the gas mixes with liquid present therein, the resulting liquid/gas mixture is then forced out of a nozzle, and that each revolution of the motor produces a burst of air and a burst of liquid which then are mixed together to form a stream of high speed droplets for cleaning teeth”, in ¶ [009] recites: “At a distal end 14 of air cylinder 12 is a nozzle 16 through which a mix of water or other liquid bursts and fluid typically air, exit, in the form of a stream of high velocity liquid droplets”, in ¶ [0014] recites: “…with no gear contact holding the rack in position, spring 66 operates to move the rack quickly forwardly, moving the sealed end of the rack forwardly in the air cylinder, forcing a bursts of air into the mixing chamber, along with liquid (water) burst, produced by action of the pump, driven by the shaft of the second compound gear. Typically, there is one shot of air per revolution of the motor shaft, every 400-900 milliseconds (or faster) further; there is approximately .15 mm of fluid provided to the mixing chamber per revolution of the motor shaft” and in ¶ [0015] recites: “The successive bursts of air and liquid are brought together in the mixing chamber 58, with proper, consistent timing, from which the resulting mixture exits through nozzle 16, directed toward the teeth of the user for cleaning thereof”. As such, Black 445’ teaches the discrete, i.e. separate, bursts of fluid, whereby gas is injected into the fluid and . 
Houle teaches such limitation in ¶ [0303]- ¶ [0304], ¶ [0342], ¶ [0364], ¶ [0421], ¶ [0433]. Furthermore, for further clarification, Houle, for instance, in ¶ [0325] teaches an embodiment having a cartridge 120 that can contain air, oxygen, and/or any other gas material (hence a source of gas), and in ¶ [0327] recites: “…the SDS 101 and/or the reservoir 107 [source of liquid] are in concurrent fluid communication with the cartridge 120, and the fluid intake conduit 117. The cleaning system 121 optionally mixes the contents of the cartridge 120, and/or the contents of the fluid intake conduit 117, and/or the contents of the reservoir 107 in any combination”. As such, since the gas (from i.e. 120) can be injected/mixed with the liquid (from i.e. 107), therefore, the fluid delivered in the form of slugs (slugs of fluid) can be gas-injected. As such, upon modification of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments regarding Houle failing to teach providing a microcontroller programmed to control the source of liquid and the source of gas to produce the (gas-injected) fluid slugs, the Examiner respectfully disagrees. Houle in ¶ [0341] recites: “The control system 147 is configured to control the amount of fluid flow from the applicator 145, such as by activating and/or deactivating the fluid source 140 and/or pump 141 and/or controlling the position of the valves. The control system 147 is optionally configured to control the mixing device, for example by increasing the fluid flow to the mixing device and/or by reducing the mixing rate of the mixing device. The control system 147 controls the ratio of any inbound fluids to the SDS 101D that are present in any outbound fluids from the SDS 101D, for example through control of the mixing device and/or the first valve 142, second valve 143 or applicator valve (not shown)”, in ¶ [0342] recites: “In certain embodiments the control system 147 has a controller, such as a microprocessor. The control system 147 is in data communication with the fluid control and/or the light control, and/or the other controls. In certain embodiments the data communication between the control system and any controls is bi-directional. In certain embodiments the control system 147 has a pre-programmed controller”, in ¶ [0353] recites: “The fluids from the first, second and third fluid sources 160A to 160C are optionally mixed in any combination at the pump 173, and/or the applicator 132, and or the flow channel, and/or the venturi 172, and/or the treatment site 157. All of the above are subject to control system 180” (also please see Figs. 28-33 and above for more details).
	In response to applicant’s arguments regarding claim 1 and that Houle fails to teach providing the gas-injected fluid slugs in a jet flow (i.e. laminar-type) pattern, and that Houle teaches providing devices in which one or more fluid outlets are configured to introduce turbulence to the exiting fluid flow), the Examiner would like to mention that one cannot show nonobviousness by attacking references individually (Houle) where the rejections are based on combinations of references (Black 445’ in view of Houle).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Houle in ¶ [0290] recites: The fluid controls 64A and 64B are configured to activate the flow and/or control the flow rate, the flow turbulence (i.e., controlling laminar flow or Reynolds number of the flow), the ratio of different fluids, the aeration, and combinations thereof” and in ¶ [0567] recites: “Sensitizer solution is delivered as a fluid jet into the subgingival treatment area and the surrounding supragingival areas”. 
	In response to applicant’s arguments regarding claim 2, and that the compositions of Houle cited are premixed and not created as a result of a fluid pump assembly in a handheld oral care appliance, and that Houle fails to teach providing gas-injected fluid slugs comprise a gas-to-liquid mixture that ranges from 40-95% by volume, gas to liquid, the Examiner would like to mention that the cited paragraphs are providing examples of the percentage of gas and liquid. Furthermore, as also cited above, Houle in ¶ [0341] recites: “The control system 147 is configured to control the amount of fluid flow from the applicator 145, such as by activating and/or deactivating the fluid source 140 and/or pump 141 and/or controlling the position of the valves. The control system 147 is optionally configured to control the mixing device, for example by increasing the fluid flow to the mixing device and/or by reducing the mixing rate of the mixing device. The control system 147 controls the ratio of any inbound fluids to the SDS 101D that are present in any outbound fluids from the SDS 101D, for example through control of the mixing device and/or the first valve 142, second valve 143 or applicator valve (not shown)” and in ¶ [0356] teaches that the any combination of fluid available from the fluid sources can be delivered in any ratio. Also, please note that having the gas-injected fluid slugs comprising a gas-to-liquid mixture that ranges from 40-95% by volume (i.e. a desired ratio), is considered to be held within one ordinary skill in the art to use provide a mixture for a specific purpose and according to a person’s needs since discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784